Citation Nr: 1531725	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-12 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for lentigo maligna.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from July 2011 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The July 2011 rating decision denied entitlement to service connection for hypertension.  The Veteran appeared at a hearing before the undersigned in April 2014.  A transcript of the hearing is of record.  

In June 2014, the Board remanded the hypertension issue and the issues of entitlement to service connection for left leg and left and right knee disabilities.  In February 2015, the RO granted service connection for these disabilities.

The August 2014 rating decision denied entitlement to service connection for lentigo maligna.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Board's June 2014 remand instructed that a VA examination be conducted to determine whether current hypertension was incurred, or aggravated, in service.  The June 2014 remand directives instructed the examiner to address whether hypertension was a pre-existing condition.  The examiner was further instructed to provide an opinion with respect to aggravation, if hypertension was deemed to pre-exist service.  The examiner was instructed to provide an opinion regarding direct service if it was determined that hypertension did not pre-exist service.  

The AOJ scheduled the examination in September 2014.  The September 2014 examiner erroneously treated the notations on the pre-service examination report as instances of elevated blood pressure during service.  Therefore, the September 2014 examiner's opinion is based on an incorrect factual premise.  It is therefore, not adequate.  Nieves-Rodrigues v. Peake, 22 Vet App 295 (2008).

In March 2015, the Veteran filed a timely notice of disagreement regarding the August 2014 denial of service connection for lentigo maligna.  He has not been issued a statement of the case.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral, is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case regarding entitlement to service connection for lentigo maligna.  This issue should not be returned to the Board unless the Veteran files a timely substantive appeal after the issuance of the statement of the case.

2.  Schedule the Veteran for a new examination to determine whether his currently diagnosed hypertension was at least as likely as not incurred, or aggravated, in service.  The examiner must address the following in sequential order:

a.)  Did the Veteran's May 1968 entrance examination report, to include the t blood pressure readings prior to acceptance for service in July 1968, demonstrate hypertension existed prior to service?

b.)  If hypertension was pre-existing, is it at least as likely as not that it was aggravated during service?  

The examiner is advised a preexisting condition will be considered to have been aggravated by service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progress of the condition.  There must also be a worsening of the underlying condition, not just temporary or intermittent flare-ups of the symptoms of the condition.  

c.)  If hypertension was not a pre-existing condition, is it at least as likely as not that it had its onset in service, or within one year of separation from service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  

If any opinion cannot be provided without resort to speculation, the examiner should why the needed opinion cannot be provided, including whether the inability is due to the limits of the examiner's medical knowledge or the limits of medical knowledge in general and whether there is additional information that, if added to the record, could enable the examiner to provide the necessary opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

